Opinion by
Mr. Justice Dean,
On a sheriff’s sale made on the mortgage of Margaret K. Stewart’s land noticed fully in the opinion in-No. 79 of January term, the court below ordered the full amount of the balance of the fund in court to be paid to the plaintiff in this case. This was a1 mistake, see opinion in Stewart v. Stewart, ante, p. 59. The balance of the fund should have been awarded to the executrix of Margaret K. Stewart, this appellant. The decree of the court below is reversed and it is directed that the balance be paid to' appellant.